       Case 2:19-cv-02233-JJT Document 13 Filed 06/06/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Sid Naiman,                                         No. CV-19-02233-PHX-JJT
10                  Plaintiff,                           ORDER
11   v.
12   Local Search Group LLC,
13                  Defendant.
14
15          A Notice of Settlement (Doc. 12) having been filed,
16          IT IS ORDERED that this matter will be dismissed with prejudice 30 days after the
17   docketing of this Order unless the parties file a stipulation to dismiss prior to that date. The
18   settlement constitutes an accord that has extinguished the underlying claim. All pending
19   hearings and motions are deemed moot.
20          Dated this 6th day of June, 2019.
21
22                                           Honorable John J. Tuchi
                                             United States District Judge
23
24
25
26
27
28
